                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case           5:19-cv-00090-SVW (GJS)                                        Date      February 27,
 No.                                                                                     2019
 Title          Pedro Avila Garcia v. Craig Koenig, Warden



 Present:                    Hon. Gail J. Standish, United States Magistrate Judge
                    E. Carson                                                     N/A
                  Deputy Clerk                                        Court Reporter / Recorder
         Attorneys Present for Petitioner:                      Attorneys Present for Respondents:
                    None present                                              None present

 Proceedings:             (IN CHAMBERS) Order To Show Cause re: Lack of Exhaustion

On January 16, 2019, Petitioner1 filed a 28 U.S.C. § 2254 habeas petition in this District
[Dkt. 1, “Petition”]. The Petition raises a single claim, in which Petitioner argues that the
state courts’ failure to treat two prior convictions as a single “strike” instead of two
“strikes” violates the California Supreme Court’s decision in People v. Vargas, 59 Cal.
4th 635 (2014), as well as (apparently) due process.2 As habeas relief, Petitioner seeks
resentencing on this basis as to Count 1 only. (Petition at ECF #10.)

The Court has reviewed the Petition as well as the dockets available electronically for
Petitioner’s state court criminal and appeal proceedings and his two prior federal habeas
proceedings. See Fed. R. Evid. 201 (permitting judicial notice of certain matters).

         1
                Petitioner’s correct name is unclear. In various state and federal court filings, he has
utilized variants of the names “Pedro” and “Garcia” and “Avila,” sometimes appearing as “Pedro
Garcia,” sometimes as “Pedro Avila,” sometimes as “Pedro Avila Garcia,” and sometimes as “Pedro
Garcia Avila.” The Court here uses the name under which this case was docketed by the Clerk’s Office.
         2
                The Petition contains only a single unexplained reference to the Fourteenth Amendment
and to Townsend v. Burke, 334 U.S. 736 (1948); no further identification or discussion of any possible
federal issue is contained anywhere within the Petition, and the cited state high court decision in Vargas
did not involve any federal constitutional matter. Accordingly, while the Court has very liberally
construed the Petition at this juncture to set forth a possible due process claim, it is not all that clear that
a cognizable federal habeas claim actually is stated.


                                                                                             Initials of preparer _efc___
CV-90 (10/08)                               CIVIL MINUTES - GENERAL                                          Page 1 of 5
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case           5:19-cv-00090-SVW (GJS)                                    Date     February 27,
 No.                                                                                2019
 Title          Pedro Avila Garcia v. Craig Koenig, Warden

Having completed its review, the Court concludes that this action is subject to dismissal
for failure to exhaust available remedies.

The Petition is defective in that it is missing Pages 2 and 5 of the Section 2254 petition
form utilized by Petitioner. Thus, although Petitioner has described the single claim he
raises, he failed to provide the exhaustion-related information required by the Section
2254 petition form when setting forth a habeas ground,3 as well as to identify the grounds
he raised in the California Court of Appeal in the case decided on “October 11, 2017.”
(Petition at ECF #2.) In describing his relevant California Supreme Court filing,
Petitioner refers to Case No. S245655 and describes the ground he raised in the state high
court as follows: “Whether Petitioner has the right to be resentenced. I am serving a 3
strike term (30 years to life) and two of my prior strikes are based on the same act.” (Id.)

In an effort to ascertain the critical exhaustion-related information that Petitioner failed to
provide, the Court has reviewed the California appellate dockets available electronically.
Petitioner was convicted in March 2006 in Riverside County Superior Court Case No.
RIF 125592. He appealed his conviction with only partial success (a stay of execution of
the sentences imposed on Counts 2 and 4) and thereafter sought federal habeas relief in
two separate proceedings – Case No. EDCV 09-1296-SVW (RNB), and Case No. EDCV
15-837-SVW (GJS). The 09-1296 action was resolved adversely to Petitioner on its
merits and the 15-837 petition was found to contain six claims that were unauthorized
second or successive claims and two claims that were not cognizable.

         3
                Federal courts may not grant habeas relief to a person held in state custody unless the
petitioner has exhausted his available state court remedies as to each of the issues presented. 28 U.S.C.
§ 2254(b)(1)(A); Rose v. Lundy, 455 U.S. 509, 518 (1982); Fields v. Waddington, 401 F.3d 1018, 1020
(9th Cir. 2005). To satisfy the exhaustion requirement, a state prisoner must “fairly present” his federal
claim to the state courts, that is, give them a fair opportunity to consider and correct violations of the
prisoner’s federal rights. See Duncan v. Henry, 513 U.S. 364, 365 (1995); Peterson v. Lampert, 319
F.3d 1153, 1155-56 (9th Cir. 2003) (en banc). A state prisoner seeking relief with respect to a
California conviction is required to “fairly present” his federal claims to the California Supreme Court.
See Baldwin v. Reese, 541 U.S. 27, 29 (2004) (a state prisoner must fairly present his claim to a state
supreme court having the power of discretionary review).


                                                                                        Initials of preparer _efc___
CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                       Page 2 of 5
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
 Case           5:19-cv-00090-SVW (GJS)                           Date    February 27,
 No.                                                                      2019
 Title          Pedro Avila Garcia v. Craig Koenig, Warden



In addition to the foregoing efforts, on February 8, 2016, Petitioner filed a petition in the
trial court to recall his sentence pursuant to California Penal Code § 1170.126, and he
was appointed counsel. The trial court held a resentencing hearing on September 22,
2016, granted the petition, and granted resentencing on Counts 2, 4, and 5 to determinate
second strike terms, but failed to again stay the sentences on Counts 2 and 4. Petitioner
appealed the September 22, 2016 ruling to the California Court of Appeal (Case No.
E066919). In an October 11, 2017 decision, the California Court of Appeal ordered that
the abstract of judgment be amended to stay execution of the sentences for Counts 2 and
4 but otherwise affirmed the judgment “in all other respects.” The California Court of
Appeal’s opinion does not mention the arguable due process claim contained in the
instant Petition, and the Court does not have before it Petitioner’s appellate briefing filed
in Case No. E066919. Petitioner sought review of the state appellate court’s decision in
the California Supreme Court in Case No. S245655, and review was denied summarily
on January 10, 2018. Given Petitioner’s above-quoted statement of the ground he raised
in that petition for review, it does not appear that he raised his present potential due
process claim in the state high court petition.

Finally, Petitioner alleges that on December 2, 2018, he filed a habeas petition in the
Riverside County Superior Court, which apparently raised the due process claim alleged
in the instant Petition along with a Sixth Amendment “fair sentencing” claim. (Petition at
ECF #13.) The Court has no information on the outcome of that petition, but raising a
claim in the trial court does not satisfy the exhaustion requirement.

Under these circumstances, it appears to the Court that Petitioner likely did not exhaust
his present due process claim through his appeal proceedings described above (Cases
Nos. E066919 and S245655). Indeed, the fact that he has attempted to raise the claim
through a habeas petition filed in the trial court in December 2018 – only a month or so
before he submitted the instant Petition for filing – indicates his sole claim alleged in the
Petition is not exhausted.

When, as appears likely here, a petition is fully unexhausted, the petitioner has the


                                                                              Initials of preparer _efc___
CV-90 (10/08)                         CIVIL MINUTES - GENERAL                                 Page 3 of 5
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
 Case           5:19-cv-00090-SVW (GJS)                          Date    February 27,
 No.                                                                     2019
 Title          Pedro Avila Garcia v. Craig Koenig, Warden

following two options:

Option One: the petitioner may voluntarily dismiss the Petition without prejudice to
exhaust his claim. If the petitioner thereafter exhausts the claim and wishes to seek
federal habeas review, he must file a new federal habeas petition. Any new federal
habeas petition he might file would be subject to the one-year statute of limitations set
forth in 28 U.S.C. § 2244(d)(1), which might render the new petition untimely. See Blake
v. Baker, 745 F.3d 977, 980 (9th Cir. 2014).

Option Two: In the Ninth Circuit, a district court may order a Rhines stay of a fully
unexhausted petition while the petitioner returns to state court to present unexhausted
claims. See Rhines v. Weber, 544 U.S. 269, 275-55 (2005); Mena v. Long, 813 F.3d 907,
908, 910-12 (9th Cir. 2016). To obtain a Rhines stay, a petitioner must show (1) “good
cause” for the failure to exhaust the claims at issue; (2) that the unexhausted claims are
“potentially meritorious”; and (3) and that the petitioner has not engaged in “intentionally
dilatory litigation tactics.” Rhines, 544 U.S. at 277-78.

Accordingly, Petitioner is ORDERED TO SHOW CAUSE why the Court should not
recommend dismissal of the Petition without prejudice for lack of exhaustion. By no
later than March 25, 2019, Petitioner shall take one of the following three actions
depending on whether or not he concedes that the Petition is unexhausted.

First, if Petitioner concedes that the Petition is fully unexhausted, he may elect to proceed
according to Option One instead of filing a Response to this Order. If Petitioner chooses
Option One, he must, on or before the deadline set forth above, file and serve a Notice of
Dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1), either by using the Form
CV-09 sent with this Order or preparing his own form of notice indicating that Petitioner
is voluntarily dismissing this action without prejudice pursuant to Federal Rule of Civil
Procedure 41(a)(1)(A).

Second, if Petitioner concedes that the Petition is fully unexhausted but does not wish to
exercise Option One and wishes to obtain a Rhines stay, he must file a Response to this


                                                                             Initials of preparer _efc___
CV-90 (10/08)                         CIVIL MINUTES - GENERAL                                Page 4 of 5
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
 Case           5:19-cv-00090-SVW (GJS)                          Date    February 27,
 No.                                                                     2019
 Title          Pedro Avila Garcia v. Craig Koenig, Warden

Order by the above deadline that: (1) requests a Rhines stay of the Petition; (2)
establishes that Petitioner had good cause for his failure to exhaust his present claim
before proceeding to federal court; and (3) establishes why this Court should exercise its
discretion under Rhines to stay this action, including showing that his claim is potentially
meritorious.

Third, if Petitioner disputes that the Petition is fully unexhausted, he must file a Response
that explains why his claim is exhausted. Petitioner should include documentary support
for his contention of exhaustion, including copies of his petition for review (Case No.
S245655) and appellate opening brief (Case No E066919), so that the Court may
determine whether or not he fairly presented a federal claim to the state appellate and
high courts. Petitioner also should indicate therein which of his foregoing two Options
he elects should the United States District Judge ultimately conclude that the Petition is
fully unexhausted.

Once the Court receives Petitioner’s notice of dismissal or Response, it will take further
appropriate action. Petitioner is advised that, as a general matter, 28 U.S.C. §§
2254(b)&(c) require “a federal district court to dismiss a petition for a writ of habeas
corpus containing any claims that have not been exhausted in the state courts.” Lundy,
455 U.S. at 510. If Petitioner does not take timely action in response to this Order,
Petitioner will be deemed to have conceded that the Petition is fully unexhausted and
should be dismissed without prejudice on that basis.

IT IS SO ORDERED.




                                                                             Initials of preparer _efc___
CV-90 (10/08)                         CIVIL MINUTES - GENERAL                                Page 5 of 5
